 



EXHIBIT 10.1

 

AMENDMENT NO. 5 TO

CITIZENS & NORTHERN CORPORATION’S

1995 STOCK INCENTIVE PLAN

 

On December 20, 2018, the Board of Directors of Citizens & Northern Corporation
(the “Corporation”) amended the Corporation’s 1995 Stock Incentive Plan by
deleting paragraph 12 in its entirety and replacing it with a new paragraph 12
which reads as follows:

 

“12). TAX WITHHOLDING

 

(a)       The Corporation may withhold from any payment of cash or Stock to a
Recipient pursuant to the Plan a cash amount or number of shares (based upon the
Fair Market Value of such shares as of the date such withholding tax obligations
are due) sufficient to satisfy any required withholding taxes, including the
Recipient’s social security and Medicare taxes and federal, state and local
income tax with respect to income arising from the payment of the award. The
Corporation shall have the right to require the payment of any such taxes before
delivering payment or issuing Stock pursuant to the award.

 

(b)       In connection with any grant of Qualified Options, Non-Qualified
Options, Stock Appreciation Rights or Restricted Stock under the Plan, a
Recipient shall have the right to elect to satisfy, in whole or in part, any
required tax withholding obligations in connection with the issuance of shares
of Stock earned under the Plan by requesting that the Corporation either:

 

(i) withhold shares of Stock otherwise issuable to the Recipient, or

 

(ii) by accepting delivery of shares of Stock previously owned by the Recipient.

 

In either case, the Fair Market Value of such shares of Stock will be determined
as of the date such withholding tax obligations are due.

 

(c)       Notwithstanding any other provision hereof to the contrary, the
Committee, in its sole discretion, may at any time suspend, terminate or
disallow any or all entitlements to make the tax withholding election described
in subparagraph (b) above.”

 



 

